DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.

Response to Amendment
The amendment filed 2/16/21 has been entered.  Claims 1-15 remain pending in the application and Claim 16 is new.  Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the Final Office Action mailed 11/16/20.

Response to Arguments
The remarks found in the Request for Continued Examination have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al (US 2017/0227770), previously cited, in view of Gay et al (US 8,493,520), previously cited, in further view of Tokuda (US 2018/0138458). 

Regarding Claim 1: Carollo teaches a display device (fig 3) comprising: an eyepiece (210) on a display panel having pixel regions (¶51, LED or OLED);  a front quarter-wave plate (304) between the display panel (204) and the eyepiece (210); a rear quarter-wave plate between the front quarter-wave plate and the eyepiece (308); a front linear polarizer between the display panel and the front quarter-wave plate (302); a reflective polarizing plate between the rear quarter-wave plate and the eyepiece (310); and a barrier between the front quarter-wave plate and the rear quarter-wave plate (306); and an air gap between the rear quarter-wave plate and the reflective polarizing plate (¶133); wherein the barrier (306) is disposed closer to the display panel (204) than the reflective polarizing plate (310).  Carollo does not specifically teach the barrier including reflecting regions and transmitting regions between the reflecting regions. However, in a similar field of endeavor, Gay teaches a display device (fig 8a) with a barrier (3) between a front and rear quarter-wave plate (10 and 11) wherein the barrier includes reflecting regions and transmitting regions between the reflecting regions (col 8 lines 1 -7). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Carollo with the barrier of Gay because a dependency of reflectivity on polarization state may be weaker in a mirror with holes than in a uniformly partially reflective layer like the one taught by Carollo (col 8 lines 15-21). Carollo in view of Gay does not explicitly teach the pixel region of the display panel overlapping with the transmitting regions of the barrier.  However, in a similar field of endeavor, Tokuda teaches a barrier (fig 3, 121) with transmitting regions overlapping with pixel regions of a display (¶41).  It would have been 
Regarding Claim 2: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 1 and Gay further teaches wherein the barrier includes a supporting substrate and reflecting patterns on the supporting substrate (col 8 lines 1-7) and wherein the reflecting patterns overlap the reflecting regions (the reflecting patterns create the reflecting regions). Motivation to combine is the same as Claim 1. 
Regarding Claim 3: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 2 and Gay further teaches wherein the reflective patterns include a metal (col 8 lines 1-2). Motivation to combine is the same as Claim 1. 
Regarding Claim 4: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 2 but this embodiment of Gay does not specifically teach the reflective patterns being disposed on a surface of the supporting substrate facing the display panel. However, in another embodiment (fig 9a), Gay teaches the reflective patterns disposed on the substrate facing the display panel (arrows going back to display). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Carollo, Gay, and Tokuda with the reflective patterns facing the display panel as taught by Gay fig 9a with a reasonable expectation of success for the purpose of controlling the relative brightness of the desired image to be displayed (col 8 lines 25-27).
Regarding Claim 5: Carollo in view of Gay in further view of Tokuda discloses the inventions as described in Claim 1 and Carollo further teaches wherein the front linear polarizer (302) is in contact with the display panel (204) and wherein the front quarter-wave plate (304) is in contact with the front linear polarizer (302) and the barrier (306) (¶56 contact implied by ‘stacked’)
Regarding Claim 6: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 1 but does not specifically teach the transmission regions are larger than pixel regions 
Regarding Claim 7: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 6 but does not specifically teach the transmission regions being closer to a center of the display panel than the pixel region overlapping the corresponding transmitting region. However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). The rearrangement in this case would have been obvious to try for the purpose of optimizing the brightness of the display.
Regarding Claim 8: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 1 but does not specifically teach the display panel including a light-emitting element between a lower substrate and an upper substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Carollo and Gay with a display panel comprising a light emitting element between two substrates because that type of display panel (LCD) is a well-known class of displays in the art (Gay col 1 line 64- col 2 line 3) and Carollo teaches that an LCD display can be used (¶51).
Regarding Claim 9: Carollo teaches a display device (fig 3) comprising: a display panel including pixel regions (204, ¶51); a front linear polarizer on the display panel (302), a front quarter-wave plate on the front linear polarizer (304); a rear quarter-wave plate on the front quarter-wave plate (308); a reflective polarizing plate on the rear quarter-wave plate (310); an eyepiece on the reflective polarizing plate (210); a barrier between the front quarter-wave plate and the rear quarter-wave plate (306); an air gap between the rear quarter-wave plate and the reflective polarizing plate (¶133), wherein the barrier (306) is disposed closer to the display panel (204) than the reflective polarizing plate (310).  Carollo does not specifically teach the barrier including reflecting regions on which the reflective patterns are disposed and transmitting regions overlapping with portions of the front quarter-waveplate exposed by the reflective patterns. However, in a similar field of endeavor, Gay teaches a display device (fig 8a) with reflective patterns (3, col 8 lines 1 -7) between a front quarter wave-plate (10) and the rear quarter wave-plate (11) 
Regarding Claim 10: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 9 and Gay further teaches the front quarter-wave plate exposed by the reflective patterns having a bar shape extending in a direction (col 8 lines 4-7, gaps would be bar shaped exposures). Motivation to combine is the same as Claim 9. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669 (CCPA 1966).
Regarding Claim 11: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 9 and Carollo further teaches wherein the reflective patterns (306 is Carollo version of reflective patterns) are in direct contact with the front quarter-wave plate (304) (see fig 2, all of filter stack 1 comes together).
Regarding Claim 12: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 11 and Carollo further teaches wherein the front linear polarizer is in direct contact with the display panel and the front quarter-wave plate (see fig 2, all of filter stack 1 comes together).
Regarding Claim 13: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 9 and Carollo further teaches wherein a phase of light passing through the rear 
Regarding Claim 14: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 13 and Carollo further teaches wherein a polarized state of light passing through the reflective polarizing plate is perpendicular to a polarized state of the light passing through the front linear polarizer (fig 3).
Regarding Claim 15: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 9 and Carollo further teaches a rear linear polarizer between the reflective polarizing plate and the eyepiece (312), wherein the transmission axis of the rear polarizer is parallel with a transmission axis of the reflective polarizing plate (fig 3).
Regarding Claim 16: Carollo in view of Gay in further view of Tokuda discloses the invention as described in Claim 9 and Carollo further teaches wherein the front linear polarizer (302) is in contact with the display panel (204) and wherein the front quarter-wave plate (304) is in contact with the front linear polarizer (302) and the barrier (306) (¶56 contact implied by ‘stacked’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/27/21